EXHIBIT 10.2 Esterline Technologies Corporation 2013 Equity Incentive Plan APPOINTMENT LONG-TERM INCENTIVE PERFORMANCE SHARE PLAN 1.Appointment, Terms & Conditions.Esterline Technologies Corporation (“Esterline” or the "Company") has appointed Participant to its Long-Term Incentive Performance Share Plan (“PSP”), subject to all terms and conditions stated here, in the attached Award Table, in the PSP Plan, and in the 2013 Equity Incentive Plan (the "2013 Plan"), which are incorporated by reference and which together constitute “the PSP Terms.”The PSP Terms are posted and available for your review on the Corporate-Administered Compensation SharePoint site. Participant: Performance Period: Cycle 13 – FY15 through FY17 Target Award: Performance Share Units Form of Payment: Shares of Company Common Stock Payment Timing: As provided in the PSP Document 2.Award Table. Attached is a copy of the Award Table the Company will use to determine your actual award.Your actual award will vary depending on Company performance on PSP Goals, and will be calculated as a percentage of your target award.As shown on the Award Table, you will receive 100% of your target award if the Company achieves the target PSP Goals shown on the Award Table.You will receive no award if Company performance falls short of certain minimum thresholds shown on the Award Table.You will receive a fractional percentage of your target award for results that meet or exceed the minimum thresholds, but fall short of target PSP Goals.If Company performance exceeds PSP Goals, you will receive more than your target award, up to a maximum of 300%. See the attached Award Table, PSP Plan, and the 2013 Plan for further information, terms, and conditions. 3.Congratulations on your appointment.Our success depends on your effective leadership.We look forward to good results for you personally, for the Company as a whole, and for our shareholders. Approved by the Committee & Board and issued on their behalf. Esterline Technologies Corporation /s/ Curtis C. Reusser Curtis C. Reusser Chairman, President & CEO December 14, 2014 Attachment: Award Table Esterline Technologies Corporation LONG-TERM INCENTIVE PERFORMANCE SHARE PLAN 1. Purpose. Esterline Technologies Corporation (“Esterline” or the “Company”) has established this Long-Term Incentive Performance Share Plan (“PSP” “PSP Plan”, or “the Plan”) to reward its officers and selected senior managers for effective leadership that achieves expected and superior results for shareholders over the long term. 2. PSP Terms.The Company established this PSP pursuant to its 2013 Equity Incentive Plan (“2013 Plan”).The terms of the PSP Appointment, the Award Table, this PSP Plan, and the 2013 Plan together constitute the “PSP Terms.” 3. Participation. a. Selection.The Company’s officers and other senior managers employed by the Company’s corporate office or by a Company subsidiary are eligible to participate in this PSP.Appointments require recommendation by an executive officer and approval by Esterline’s Board of Directors Compensation Committee (hereafter “Board” and “Committee”).In addition, Board approval is also required for appointments of the Chief Executive Officer (“CEO”) and of all other executive officers.The CEO, acting independently, also has authority to make PSP appointments, provided such appointments comply with the Company’s Equity Grant Guidelines, and do not appoint employees who report directly to the CEO.Employees who are appointed to the PSP are hereafter referred to as “Participant(s).” b. Appointment.Each Participant will receive a written appointment in the form attached (“PSP Appointment”). Participants are usually appointed to the PSP in the first fiscal quarter of a performance period.Nevertheless, Participants may be appointed at any time.Participants appointed after the first fiscal quarter will receive a pro-rata award for the portion of the performance period following their appointment, calculated as provided in Section 7 below. Appointment as a Participant in one or more PSP performance periods does not entitle employees to appointment in subsequent periods. 4. Performance Periods.PSP performance periods will be three years in duration, beginning on the first day of a Company fiscal year and ending on the last day of the third consecutive fiscal year thereafter.A new three-year performance period will start with each new fiscal year, such that there will be three overlapping PSP performance periods open at any given time, as illustrated below.The Committee may establish shorter performance periods as it determines are reasonable. Performance Share Plan Fiscal Years 2015 - 2017 5. Performance Goals.The PSP has two performance goals: (a) average return on invested capital (“ROIC”); and (b) earnings per share (“EPS”) (together referred to as “PSP Goals”).At the beginning of each performance period, the Board will: (c) establish minimum threshold, target, and maximum PSP Goals; (d) determine their respective weighting; and (e) correlate performance achievement levels to potential award levels for Participants. Such decisions will be recorded and communicated to Participants in an Award Table, in the form attached. 6. Plan Awards.The Board, Committee, or CEO will establish a target award for each Participant in the form of Performance Share Units (“Target Award”), the value of which will be based on a percentage of the Participant’s base pay at the time of appointment.The value of Participants’ actual awards will vary from their Target Award if the Company performs above or below target PSP Goals.Participants will receive no award for performance less than established minimum threshold performance as shown on the Award Table.Actual awards for superior performance are subject to a maximum of 300% of a Participant’s Target Award. 7. Calculations.The Company will use the following formulas to determine Company performance on PSP Goals, and to calculate actual awards: Average Return on Invested Capital (ROIC) Net Income (before extraordinary items) + Tax-Adjusted Interest Expense Short-term Debt + Long Term Debt – Cash + Shareholders’ Equity averaged over the applicable performance period, and expressed as a percentage.The Company will use a long-term planning “most likely” tax rate of 25% in such ROIC calculations. Earnings Per Share (EPS) Fully-diluted earnings per share (net income before extraordinary items, divided by the monthly average of total common shares and share equivalents outstanding) (“EPS”), measured as the EPS achieved in the final fiscal year of the performance period. Pro-Rata Awards: Pro-rata award calculations will be based on results for the full performance period, pro-rated for the time during which an employee participated in the PSP Plan. Participation will be measured in full-month increments, rounded up for months in which a Participant was actively employed under the Plan for 15 days or more, and rounded down for active employment under the Plan of 14 days or less. The pro-rata factor will be a fraction, the numerator of which will be the number of months of participation, and the denominator of which will be 35. 8. Adjustments.The Board may exercise its discretion to ensure Participants receive an equitable award, by adjusting: (a) PSP Goals; (b) Plan calculations to include or exclude unusual items, in whole or in part; or (c) the factors used to calculate Plan awards.Such adjustments may be made if unanticipated events occur, or unusual business conditions develop after the beginning of a performance period that materially alter earnings or returns.Provided, however, the Board may not adjust awards for any Participant who is a covered employee for purposes of Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), in such a manner as would increase the amount of compensation otherwise payable to that employee. The Committee will seek and consider advice from an independent executive compensation expert and from the Company’s General Counsel before deciding whether to recommend an adjustment under this Section for Board action. 9. Settlement of Awards.Each Performance Share Unit earned will be settled in one share of fully-vested Company Stock, except as cash settlements are provided in Sections 11 and 15 below. Subject to other PSP Terms, the Company will settle PSP awards in January of the calendar year immediately following the conclusion of the performance period, if and only if: Company auditors have issued an opinion consistent with the calculations; and the Committee and Board have approved the awards. If these conditions delay Performance Share Plan
